Citation Nr: 0614755	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-24 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for lumbar degenerative 
disc disease.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan which denied the benefit sought on 
appeal.

FINDING OF FACT

Lumbar degenerative disc disease is not shown by competent 
medical evidence to have a nexus or relationship to service.

CONCLUSION OF LAW

Lumbar degenerative disc disease was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103(A), 5107 (West 2002 and Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2003 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type 
of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  The 
failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective 
date for the disability on appeal is harmless because 
the preponderance of the evidence is against the 
appellant's claim for service connection, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim.

Background

Service records are negative for any complaints, treatment, 
or diagnosis of degenerative disc disease.  The service 
medical records are also devoid of any complaints, findings 
or diagnoses pertaining to a back injury or spinal disease.

In September 1983, the veteran injured his back at work.  
According to the veteran, he was picking up a heavy pan of 
nuts and bolts and felt his back snap.  He was treated at 
Herrick Memorial Hospital.  The hospital medical history 
states that x-rays of the veteran's spine as far back as 1979 
did not show significant abnormalities.   He was given a 
working diagnosis of an acute lumbosacral strain, and 
possible herniated intervertebral disc syndrome.

In a May 1984 deposition before the Department of Labor, 
Bureau of Workers' Disability Compensation, Dr. Steven E. 
Newman's medical report of March 17, 1984 was read into the 
record, and indicated the veteran injured himself at work in 
September 1983 lifting a pan of parts.   Dr. Newman's report 
noted no prior accidents, injuries, operations or 
hospitalizations.

In March 2002, the veteran came to VA for treatment, 
requesting a refill on his medications, a new general 
medicine appointment and a referral to the Pain Clinic.  The 
veteran stated he followed with his local primary care 
provider who had put the appellant on disability for 
degenerative disc disease of lumbar spine and chronic 
headaches.

June 2002 VA treatment records notated that the veteran 
claimed having "disc" and traction for a week twenty years 
ago.  

There is no mention of any injury to the veteran's back that 
occurred in service in  VA records except for one entry in an 
August 2002 psychology exam where the examiner noted that the 
veteran believed his back pain began while serving in the 
military.

In December 2002, the veteran was seen at the VA Pain Clinic 
for low sided back and neck pain.  The examiner's impression 
was osteoarthritis in the cervical spine and right facet/SI 
joint arthropathy.  

In July 2003 the veteran came to the VA seeking Vicodin due 
to the fact he could not find a primary care provider that he 
liked.  

The veteran submitted a 2003 letter from Laran Lerner, M.D., 
who stated the veteran reported sustaining an injury to his 
low back in 1972 while in the military, but did not report 
the injury and did not seek treatment.  She opined that the 
post-traumatic degenerative disc narrowing probably occurred 
from the initial incident in service which resulted in the 
probable herniated disc syndrome.

The veteran also submitted his father's 2004 sworn statement 
regarding the phone conversation he had with his father 
detailing the circumstances of his back injury in service.

A Decision Review Officer hearing was held in Detroit, 
Michigan in February 2005.  At the hearing the veteran 
testified that he did not report any injury to his back while 
in service.  The veteran testified that he did call home and 
report the injury to his parents.  The veteran also testified 
that upon separation he did not indicate any problems with 
his back because by that time, it had already healed up.
 
Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as arthritis, including 
degenerative joint disease, i.e., osteoarthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


 
Analysis

There is no medical evidence that the veteran complained of 
or was treated for a back injury while in service.  There is 
no medical evidence that the veteran was treated for a back 
disorder until after his 1983 on the job injury.

The veteran submitted a 2003 letter from Dr. Lerner, stating 
the veteran's injury was caused while working for the United 
States Military.  The examiner felt that the veteran's 
current back disability was due to his service injury, 
although not of record.  It is obvious that this examiner 
based her opinion solely on the history provided by the 
veteran since there is no evidence in the service medical 
records of any complaints, findings or diagnoses of a back 
injury.  In addition, this examiner did not indicate how the 
veteran's on the job injury in 1983 related to his current 
back disability or explain why there were no treatment 
records for his back until his on the job injury in 1983.  
"Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent' medical 
evidence."  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  For 
this reason, the medical statement of this physician is 
inadequate to establish a connection between the veteran's 
degenerative disc disease and service, and such a connection 
is an essential element in a claim for service connection.

Presumptive service connection is not warranted because there 
is no evidence showing manifestations of arthritis within the 
first post-service year.  The veteran's discharge date was 
1972 and the first evidence presented as to any complaints of 
back pain followed a 1983 work injury.  As such, there was a 
considerable length of time between the veteran's separation 
from service and his initial diagnosis of degenerative disc 
disease.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service].  Given the 
length of time between the veteran's separation from military 
service and his diagnosis of degenerative disc disease, the 
record is against finding a continuity of objectively 
verifiable symptomatology.  38 C.F.R. § 3.303(d).

In February 2004, the veteran's father submitted a sworn 
affidavit that he received a phone call from his son while 
his son was serving in the military and said that his son 
told him that he had hurt his back while lifting condensers.  
While the father can report his recollection of a 
conversation with the veteran, any statements as to the 
origins of a current disability are not probative because lay 
persons are not competent to offer medical opinions.  Moray 
v. Brown, 5 Vet. App. 211 (1993).

Service medical records are negative for treatment or 
diagnosis of degenerative disc disease or related symptoms.  
Furthermore, there are no medical reports of  degenerative 
disc disease earlier than 1983 when the veteran injured his 
back while working.  As the record shows no degenerative disc 
disease until approximately eleven years after active duty 
service and includes no competent medical opinion relating 
the veteran's current degenerative disc disease to service, 
the preponderance of the evidence is against the claim.  The 
benefit of the doubt doctrine is not for application and 
entitlement to service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a service connection for degenerative disc 
disease is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


